Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meltsner (U.S. Publication No. 2019/0329073 A1) in view of Dempsey et al. (U.S. Publication No. 2016/0228728 A1), hereinafter Dempsey.
As to claim 1, Meltsner discloses an apparatus for treatment planning and/or treatment setup, comprising:
a simulator configured to obtain a first model representing a first component of a medical system, (Paragraph [0027], lines 1-3, However the surface models 30m, 32m, 36m of the respective physical components 30, 32, 36 are generated, these models are imported or input to the ray tracing system.), and virtually move the first model to simulate a movement of the first component of the medical system, (Paragraph [0037], lines 6-9, the user may select to  and
a graphic generator configured to generate a graphic based on the determined imaging waypoints, (Paragraph [0005], lines 5-9, generating configurations of components including at least a radiation delivery device and a patient wherein each generated configuration of components defines positions of the components in a common coordinate system).
Meltsner does not disclose an analyzer configured to determine imaging waypoints based on the virtual movement of the first model.
 Dempsey teaches an analyzer configured to determine imaging waypoints based on the virtual movement of the first model, (Dempsey, Paragraph [0009], lines 1-4, The processor can be configured to: determine whether one or more gates are triggered based on at least a portion of MRI images captured during the delivery of radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Dempsey for an analyzer configured to determine imaging waypoints based on the virtual movement of the first model. Doing so enables one in response to determining that one or more gates are triggered based on at least a portion of the MM images captured during the delivery of radiation, suspending the delivery of radiation, (Dempsey, Paragraph [0006]).
Regarding claim 5, Meltsner discloses the apparatus of claim 1, further comprising an input for receiving a user-defined amount of imaging coverage, wherein the analyzer is configured to determine the imaging waypoints based on the user-defined amount of imaging coverage, (Paragraph [0027], lines 12-16, The component modeling is also preferably 
As to claim 19, Meltsner discloses a method for treatment planning and/or for treatment setup, comprising:
obtaining a first model representing a first component of a medical system, (Paragraph [0027],  lines 1-3, However the surface models 30m, 32m, 36m of the respective physical components 30, 32, 36 are generated, these models are imported or input to the ray tracing system.);
 virtually moving the first model to simulate a movement of the first component of the medical system, (Paragraph [0037], lines 6-9, the user may select to move one or both of the colliding components by clicking on and moving the corresponding 3D surface model so as to adjust the configuration to avoid the collision.); and
generating, by a graphic generator, a graphic based on the determined imaging waypoints, (Paragraph [0005], lines 5-9, generating configurations of components including at least a radiation delivery device and a patient wherein each generated configuration of components defines positions of the components in a common coordinate system).
Meltsner does not disclose determining, by an analyzer, imaging waypoints based on the virtual movement of the first model.
 Dempsey teaches determining, by an analyzer, imaging waypoints based on the virtual movement of the first model, (Dempsey, Paragraph [0009], lines 1-4, The processor can be configured to: determine whether one or more gates are triggered based on at least a portion of MRI images captured during the delivery of radiation).

As to claim 20, Meltsner discloses a product having a non-transitory medium storing a set of instructions, an execution of which by a processing unit causes a method to be performed during treatment planning and/or treatment setup, the method comprising:
obtaining a first model representing a first component of a medical system, (Paragraph [0027],  lines 1-3, However the surface models 30m, 32m, 36m of the respective physical components 30, 32, 36 are generated, these models are imported or input to the ray tracing system.);
 virtually moving the first model to simulate a movement of the first component of the medical system, (Paragraph [0037], lines 6-9, the user may select to move one or both of the colliding components by clicking on and moving the corresponding 3D surface model so as to adjust the configuration to avoid the collision.); and
generating, by a graphic generator, a graphic based on the determined imaging waypoints, (Paragraph [0005], lines 5-9, generating configurations of components including at least a radiation delivery device and a patient wherein each generated configuration of components defines positions of the components in a common coordinate system).
Meltsner does not disclose determining, by an analyzer, imaging waypoints based on the virtual movement of the first model.
determining, by an analyzer, imaging waypoints based on the virtual movement of the first model, (Dempsey, Paragraph [0009], lines 1-4, The processor can be configured to: determine whether one or more gates are triggered based on at least a portion of MRI images captured during the delivery of radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Dempsey determining, by an analyzer, imaging waypoints based on the virtual movement of the first model. Doing so enables one in response to determining that one or more gates are triggered based on at least a portion of the MM images captured during the delivery of radiation, suspending the delivery of radiation, (Dempsey, Paragraph [0006]).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meltsner (U.S. Publication No. 2019/0329073 A1) in view of Dempsey et al. (U.S. Publication No. 2016/0228728 A1), hereinafter Dempsey in further view of Tanabe (U.S. Publication No. 2013/0336449 A1).
As to claim 2, Meltsner discloses the apparatus of claim 1 as set forth above. However, Meltsner does not specifically teach wherein the simulator is also configured to obtain a second model representing a patient support, and virtually move the second model to simulate a movement of the patient support.
Tanabe teaches wherein the simulator is also configured to obtain a second model representing a patient support, and virtually move the second model to simulate a movement of the patient support, (Tanabe, Paragraph [0017], lines 4-10, The second therapeutic radiation detector, which is proximal to the support with the patient lying thereon and opposite the first therapeutic radiation detector with the support interposed therebetween, tracks 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Tanabe wherein the simulator is also configured to obtain a second model representing a patient support, and virtually move the second model to simulate a movement of the patient support. Doing so enables one to control the position and posture of the support, (Tanabe, Paragraph [0016]).
As to claim 11, Meltsner discloses the apparatus of claim 10 as set forth above. However, Meltsner does not specifically teach wherein the imaging distance and the imaging waypoints define one or more two-dimensional areas in the graphic.
Tanabe teaches wherein the imaging distance and the imaging waypoints define one or more two-dimensional areas in the graphic, (Tanabe, Paragraph [0053], lines 1-6, A central processing unit (CPU) 14 and an image processor 15 calculate the three-dimensional coordinates from the two-dimensional coordinates of the treatment target or maker using an algorithm such as Direct Linear Transformation (DLT) or the like from the output data from the X-ray detectors 8L, 8R for position detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Tanabe wherein the imaging distance and the imaging waypoints define one or more two-dimensional areas in the graphic. Doing so enables a three-dimensional image of the marker or treatment target may be displayed on a monitor 16 (e.g., by a user) to confirm the position and shape of the image, (Tanabe, Paragraph [0053]).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meltsner (U.S. Publication No. 2019/0329073 A1) in view of Dempsey et al. (U.S. Publication No. 2016/0228728 A1), hereinafter Dempsey in further view of Core et al. (U.S. Publication No. 2012/0109608 A1), hereinafter Core.
As to claim 3, Meltsner discloses the apparatus of claim 1 as set forth above. However, Meltsner does not specifically teach wherein the simulator is also configured to obtain a surface model of a patient, and virtually move the surface model to simulate a movement of the patient due to a movement of a patient support.
Core teaches wherein the simulator is also configured to obtain a surface model of a patient, (Core, Paragraph [0107, lines 4-6, the optical system may directly track a surface region of patient 1225, as distinguished from tracking LEDs on the patient), and virtually move the surface model to simulate a movement of the patient due to a movement of a patient support, (Core, Paragraph [0107], lines 6-13, There may be a correlation between movement of the target and movement of the LEDs and/or surface region of the patient 1225. Based on the correlation, when motion of the LEDs and/or surface region is detected, it can be determined that the target 1220 has also moved sufficiently to require another diagnostic x-ray image to precisely determine the location of the target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Core wherein the simulator is also configured to obtain a surface model of a patient, and virtually move the surface model to simulate a movement of the patient due to a movement of a patient support. Doing so enables one to represent the geometry of the patient for treatment planning.
Claims 4, 8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meltsner (U.S. Publication No. 2019/0329073 A1) in view of Dempsey et al. (U.S. Publication No. 2016/0228728 A1), hereinafter Dempsey in further view of Filiberti et al. (U.S. Publication No. 2017/0281975 A1), hereinafter Filiberti.
As to claim 4, Meltsner discloses the apparatus of claim 1 as set forth above. However, Meltsner does not specifically teach wherein the analyzer comprises a collision analyzer.
Filberti teaches wherein the analyzer comprises a collision analyzer, (Allison, Paragraph [0046], line 4-6, Computing device 250 may identify a location of an anticipated collision or near-collision and may display that location at display 260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Filiberti wherein the analyzer comprises a collision analyzer. Doing so enables one to know ahead of time (before dose delivery begins) whether a collision is likely to occur, when it is likely to occur, where it is likely to occur, etc., (Filiberti, Paragraph [0046]).
As to claim 8, Meltsner discloses the apparatus of claim 6 as set forth above. However, Meltsner does not specifically teach wherein the first type of imaging is room-based imaging, gantry-based imaging, or couch-based imaging.
Filiberti teaches wherein the first type of imaging is room-based imaging, gantry-based imaging, or couch-based imaging, (Filiberti, Paragraph [0003],  imaging devices attached to the gantry, Filiberti, Paragraph [0025], can include at least one screen or display image, such as display image 342, which may include a visualization of couch 220, patient 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Core to incorporate the teachings of Filiberti 
As to claim 13, Meltsner discloses the apparatus of claim 1 as set forth above. However, Meltsner does not specifically teach wherein the analyzer is also configured to determine gantry angle of a gantry associated with a treatment energy source as a function of control point index.
Filiberti teaches wherein the analyzer is also configured to determine gantry angle of a gantry associated with a treatment energy source as a function of control point index, (Filiberti, Paragraph [0021], lines 22-26, In some embodiments, gantry 202 is capable of rotation to various static positions, and at each static position, radiation is delivered and/or imaging is performed. Imaging may also be performed at orientations other than the static positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Filiberti wherein the analyzer is also configured to determine gantry angle of a gantry associated with a treatment energy source as a function of control point index. Doing so enables the collimator to be operated to change the shape of the beam to correspond with a shape of the target tissue structure.
As to claim 14, Meltsner discloses the apparatus of claim 13 as set forth above. However, Meltsner does not specifically teach wherein the graphic generator is also configured to provide a diagram indicating the gantry angle as the function of the control point index.
Filiberti teaches wherein the graphic generator is also configured to provide a diagram indicating the gantry angle as the function of the control point index, (Filiberti, Paragraph [0039], lines 10-16, The operator can also view, at display 160, information about all 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Filiberti wherein the graphic generator is also configured to provide a diagram indicating the gantry angle as the function of the control point index. Doing so enables the collimator to be operated to change the shape of the beam to correspond with a shape of the target tissue structure.
As to claim 15, Meltsner discloses the apparatus of claim 13 as set forth above. However, Meltsner does not specifically teach wherein the analyzer is also configured to determine couch angle of a couch as a function of control index.
Filiberti teaches wherein the analyzer is also configured to determine couch angle of a couch as a function of control index, (Filiberti, Paragraph [0038], lines 1-10, In one mode, which may be referred to as a treatment mode, the possible orientations of the treatment machine and couch, hence also the clearance zone, are determined to provide the best geometry for treatment (dose delivery) only. In another mode, which may be referred to as a treatment and partial imaging mode, the machine geometry and clearance zone are determined based on geometrical positions and trajectories associated with treatment (dose delivery) as well as imaging at one or more orientations of the couch and machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Filiberti 
As to claim 16, Meltsner discloses the apparatus of claim 15 as set forth above. However, Meltsner does not specifically teach wherein the graphic generator is also configured to provide a diagram indicating both the gantry angle and the couch angle as the function of the control point index.
Filiberti discloses wherein the graphic generator is also configured to provide a diagram indicating both the gantry angle and the couch angle as the function of the control point index, (Filiberti, Paragraph [0039], lines 10-16, The operator can also view, at display 160, information about all possible treatment angles and couch and gantry orientations by which the planned target volume can be reached by delivered radiation, as well as information about all possible imaging angles and couch and gantry orientations by which the planned target volume or a selectable region of interest can be imaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Filiberti wherein the graphic generator is also configured to provide a diagram indicating both the gantry angle and the couch angle as the function of the control point index. Doing so enables the collimator to be operated to change the shape of the beam to correspond with a shape of the target tissue structure.
As to claim 17, Meltsner discloses the apparatus of claim 15 as set forth above. However, Meltsner does not specifically teach wherein the graphic generator is also configured to provide a diagram indicating how the couch angle varies in relation to the gantry angle.
wherein the graphic generator is also configured to provide a diagram indicating how the couch angle varies in relation to the gantry angle, (Filiberti, Paragraph [0035], lines 1-4, Referring to FIG. 8, for a given orientation of couch 220 (e.g., couch rotation angle=0° as shown in FIG. 8), a clearance envelope 810 is the result of rotation of gantry 202 about the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Filiberti wherein the graphic generator is also configured to provide a diagram indicating how the couch angle varies in relation to the gantry angle. Doing so enables the selection to be performed when the gantry angle and couch angle are at specific angles.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meltsner (U.S. Publication No. 2019/0329073 A1) in view of Dempsey et al. (U.S. Publication No. 2016/0228728 A1), hereinafter Dempsey in further view of Naylor et al. (U.S. Publication No. 2018/0192978 A1), hereinafter Naylor.
As to claim 6, Meltsner teaches the apparatus of claim 1 as set forth above. However, Meltsner does not specifically teach wherein the imaging waypoints comprise a first set of imaging waypoints and a second set of imaging waypoints, and wherein the analyzer is configured to determine the first set of imaging waypoints for a first type of imaging, and to determine the second set of imaging waypoints for a second type of imaging. 
Naylor teaches wherein the imaging waypoints comprise a first set of imaging waypoints and a second set of imaging waypoints, and wherein the analyzer is configured to determine the first set of imaging waypoints for a first type of imaging, and to determine the second set of imaging waypoints for a second type of imaging, (Naylor, Paragraph [0019], 1239 includes a rotatable gantry 1240 (e.g., a ring) attached to an arm and rail system (not shown) that move the rotatable gantry 1240 along one or more axes (e.g., along an axis that extends from a head to a foot of the treatment couch 1206). Examiner’s Note: From the in-room diagnostic scanner a room-based imaging type is obtained while the rotatable gantry produces a gantry-based imaging type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Naylor wherein the imaging waypoints comprise a first set of imaging waypoints and a second set of imaging waypoints, and wherein the analyzer is configured to determine the first set of imaging waypoints for a first type of imaging, and to determine the second set of imaging waypoints for a second type of imaging. Doing so enables one to acquire the images to be used in achieving the desired radiation treatment plan.
Claim 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meltsner (U.S. Publication No. 2019/0329073 A1) in view of Dempsey et al. (U.S. Publication No. 2016/0228728 A1), hereinafter Dempsey in further view of Maurer (U.S. Publication No. 2011/0210261 A1).
As to claim 7, Meltsner teaches the apparatus of claim 6 as set forth above. However, Meltsner does not specifically teach wherein the first type of imaging comprises kV-imaging, and the second type of imaging comprises MV-imaging.
Maurer teaches wherein the first type of imaging comprises kV-imaging, and the second type of imaging comprises MV-imaging, (Maurer, Paragraph [0014], lines 1-5, Cone 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Maurer wherein the first type of imaging comprises kV-imaging, and the second type of imaging comprises MV-imaging. Doing so offers the ability to form a 3D image volume from a single gantry rotation about the target volume, (Maurer, Paragraph [0014]).
As to claim 10, Meltsner teaches the apparatus of claim 1 as set forth above. However, Meltsner does not specifically teach wherein the imaging waypoints are arranged in the graphic as a function of imaging distance.
Maurer teaches wherein the imaging waypoints are arranged in the graphic as a function of imaging distance, (Maurer, Paragraph [0066], lines 5-10, With reference to FIG. 4A, an axial translation distance Dx is defined as a translation distance of the therapeutic radiation head 310 along the beam member 306 relative to an arbitrary reference point therealong, which can be set at the transverse isocentric plane 217 as in FIG. 4A or at another fixed location along beam members 306).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Maurer wherein the imaging waypoints are arranged in the graphic as a function of imaging distance. Doing so enables an imaging distance to be varied by moving the patient support relative to the imager, moving the imager relative to the patient support, or moving both the imager and the patient support, to thereby change a distance between the patient and the imager.
As to claim 12, Meltsner teaches the apparatus of claim 1 as set forth above. However, Meltsner does not specifically teach wherein the imaging waypoints are arranged in the graphic as a function of angle offset between two kV-imager positions of a same imager or of different respective imagers.
Maurer teaches wherein the imaging waypoints are arranged in the graphic as a function of angle offset between two kV-imager positions of a same imager or of different respective imagers, (Maurer, Paragraph [0124], lines 1-5, By way of still further example, the above-described teaching in which two kV imaging systems are mounted perpendicular to each other and acquire all of the X-ray images required for CBCT image reconstruction with only a 90 degree rotation, rather than a 180 degree rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Maurer wherein the imaging waypoints are arranged in the graphic as a function of angle offset between two kV-imager positions of a same imager or of different respective imagers. Doing so enables a rotatable structure on which they are mounted can be used on systems with a variety of different overall mechanical architectures, (Maurer, Paragraph [0124]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meltsner (U.S. Publication No. 2019/0329073 A1) in view of Dempsey et al. (U.S. Publication No. 2016/0228728 A1), hereinafter Dempsey in further view of Zhang et al. (U.S. Publication No. 2012/0136194 A1), hereinafter Zhang.
As to claim 9, Meltsner teaches the apparatus of claim 1 as set forth above. However, Meltsner does not specifically teach wherein the graphic generator is configured to generate the 
Zhang teaches wherein the graphic generator is configured to generate the graphic to present the imaging waypoints as control point indices, wherein the control point indices comprise or represent: gantry angles, couch angles, time points, or doses, (Zhang, Paragraph [0114], lines 14-20,  a particular modality of external beam radiation therapy may include the following domain of possible variables: (1) number of beams, (2) configuration of beams, (3) beam intensity, (4) initial gantry angle, (5) end gantry angle, (6) initial couch angle, (7) end couch angles, (8) prescription dose, (9) target volume, and (10) set of target points). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Zhang wherein the graphic generator is configured to generate the graphic to present the imaging waypoints as control point indices, wherein the control point indices comprise or represent: gantry angles, couch angles, time points, or doses. Doing so enables one to solve the complex problem of arriving at an optimal treatment plan for the domain of possible variables, (Zhang, [0114]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meltsner (U.S. Publication No. 2019/0329073 A1) in view of Dempsey et al. (U.S. Publication No. 2016/0228728 A1), hereinafter Dempsey in further view of Saracen et al. (U.S. Publication No. 2005/0228255 A1).
As to claim 18, Meltsner teaches the apparatus of claim 15 as set forth above. However, Meltsner does not specifically teach wherein the graphic is a part of a user interface configured to allow a user to select one or more imaging arrangement(s) for a treatment plan.
wherein the graphic is a part of a user interface configured to allow a user to select one or more imaging arrangement(s) for a treatment plan, (Saracen, Paragraph [0067],  the user interface screen 300 includes button icons that allow the user to adjust imaging parameters, such as the intensity, energy, and duration of the x-rays in the imaging beams generated by the imaging system; the number of near real time images to be acquired; the selection and de-selection of fiducials; and rigid body parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meltsner to incorporate the teachings of Saracen wherein the graphic is a part of a user interface configured to allow a user to select one or more imaging arrangement(s) for a treatment plan. Doing so enables increase in treatment plan accuracy by improving patient positioning, (Saracen, [0007])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWASI GYENING AFRIFA whose telephone number is (571) 272-2740. The examiner can be normally reached on M-F 7:30 – 5:00 PM ET with IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128            

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128